Citation Nr: 1700786	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for squamous cell cancer of the tongue, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran has active service from July 1961 to July 1969, during which time he was awarded the Combat Infantryman's Badge (CIB), and September 1971 to November 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for squamous cell cancer of tongue under two theories:  that his cancer is a soft tissue sarcoma pursuant to 38 C.F.R. § 3.309(e) (2016) such that it is presumed related to his conceded in-service exposure to herbicides; and/or that his cancer is related to in-service dental treatment in the late 1970's or early 1980's wherein a tumor was removed from his tongue. 

The Veteran's service treatment records appear to be silent for diagnosis of squamous cell cancer of the tongue and/or any dental treatment wherein a tumor was removed from his tongue.  Such records include evidence of dental treatment for a number of complaints in the late 1970's and early 1980's, specifically, in December 1981, he was evaluated for generalized bone loss and infrabony peri pockets.

The Veteran's private treatment records dated in February 2011 indicate that he was seen for upper respiratory complaints, underwent ultrasound imaging, and was diagnosed with squamous cell cancer of the tongue.  His pertinent medical history described in his private treatment records includes exposure to herbicides and a smoking history described as one-half of one pack per day for 40 years, smoking more than 40 pack years, a continued 25-30 pack year smoking history, a substantial intermittent smoking history with smoking off and on for 30 years, never having smoked more than one pack per day with intermittent cessation for extended periods of time, but certainly exceeding the greater than 10 pack year mild post-war risk factors.  

It appears that the Veteran's squamous cell cancer of the tongue has not been diagnosed as an enumerated soft tissue sarcoma under VA regulations, and no private or VA physician have rendered an opinion as to whether the Veteran's cancer is related to any incident of service.  On remand, the AOJ should afford the Veteran a VA examination to determine if the Veteran's cancer is indeed a type of soft tissue sarcoma under VA regulations, if such is related to his in-service herbicide exposure, or if such is related to any in-service dental treatment.  

The most recent VA treatment records associated with the claims file are dated in July 2012, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated from July 2012 to the present. 

2. Then, schedule the Veteran for a VA examination with an appropriate examiner.  All appropriate tests and studies should be conducted.  The examiner should opine as to the following:

(a) Is the Veteran's squamous cell cancer of the tongue an enumerated soft tissue sarcoma under 38 C.F.R. § 3.309(e)?

(b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's squamous cell cancer of the tongue was incurred in active service, or is otherwise related to service, specifically considering the Veteran's in-service exposure to herbicides and his in-service December 1981 dental evaluation for generalized bone loss and infrabony peri pockets?  

The examiner should also consider the Veteran's lay statements that a tumor was removed from his tongue during service in the late 1970's or early 1980's and comment on the service treatment records detailing the Veteran's dental treatment.  

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  If the examiner cannot answer the above questions without resorting to mere speculation, the examiner should state why this is so.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




